Supreme Court of Florida
                                   ____________

                                   No. SC17-1002
                                   ____________

                              STATE OF FLORIDA,
                                  Petitioner,

                                         vs.

                       DAZARIAN CORDELL LEWARS,
                               Respondent.

                                 December 13, 2018

LAWSON, J.

      This case is before the Court for review of the decision of the Second

District Court of Appeal in Lewars v. State, 42 Fla. L. Weekly D1098 (Fla. 2d

DCA May 12, 2017), which certified conflict with the decisions in State v. Wright,

180 So. 3d 1043 (Fla. 1st DCA 2015), Taylor v. State, 114 So. 3d 355 (Fla. 4th

DCA 2013), and Louzon v. State, 78 So. 3d 678 (Fla. 5th DCA 2012). The

certified conflict concerns the construction of one element of the definition of

“prison releasee reoffender” provided in section 775.082(9)(a)1., Florida Statutes

(2012). The part of the statute at issue requires the defendant, within the three

years preceding his or her commission of a qualifying offense, to have been
“released from a state correctional facility operated by the Department of

Corrections or a private vendor.” § 775.082(9)(a)1. The First and Fifth District

Courts of Appeal in Wright and Louzon concluded that this language is satisfied

when a defendant is released from a county jail after serving a sentence entirely in

the county jail where the sentence would have required transfer to a Florida prison

but for the accumulation of jail credit. Wright, 180 So. 3d at 1045-46; Louzon, 78

So. 3d at 680-81. The Second District in this case disagreed with this conclusion

and reached the opposite result from the First and Fifth Districts on essentially

identical facts. Lewars, 42 Fla. L. Weekly at D1099-1100. The Second District

also disagreed with the Fourth District Court of Appeal’s decision in Taylor, which

construes similar language from the same statute involving release from a

“correctional institution of . . . the United States,” applies its construction to a

defendant’s release from a county jail after being temporarily housed there, and

reaches a result consistent with Wright and Louzon. Id.; Taylor, 114 So. 3d at 355-

56.

      We have jurisdiction due to the certification of conflict. See art. V, §

3(b)(4), Fla. Const. For the reasons expressed below, we approve the decision of

the Second District in Lewars and hold that release from a county jail under the

circumstances of this case does not satisfy the language of section 775.082(9)(a)1.




                                          -2-
We therefore disapprove the decisions of the First, Fourth, and Fifth Districts in

Wright, Taylor, and Louzon.

                                       FACTS

      Dazarian Cordell Lewars was convicted of burglary of an unoccupied

dwelling. Lewars, 42 Fla. L. Weekly at D1098. For this offense, Lewars was

sentenced to a mandatory minimum term of fifteen years’ imprisonment under

section 775.082(9), the prison releasee reoffender (PRR) statute, over his objection

that the PRR statute does not apply to him. Id. at D1099. On appeal, the Second

District agreed with Lewars and reversed his PRR sentence, holding that Lewars

does not qualify as a PRR because he was not “released from a state correctional

facility operated by the Department of Corrections [(DOC)] or a private vendor”

within the three years preceding the burglary at issue, as required by the pertinent

language of the PRR statute. Id. at D1099-1101.

      To support PRR sentencing, the trial court relied on the fact that Lewars had

been released from a twenty-four-month sentence within the three years preceding

the burglary. Id. The legal issue concerning the applicability of the PRR statute

centers on whether Lewars’ release from that sentence satisfies the “released from”

language of the PRR statute, given that Lewars served his prior twenty-four-month

sentence entirely in the county jail, rather than in prison, due to his accumulation




                                         -3-
of 766 days’ jail credit while he awaited a violation-of-probation hearing and

sentencing. Id. at D1099.

      Although the sentencing order for the prior case committed Lewars to the

custody of the DOC for a prison sentence, Lewars was never physically transferred

to a prison facility. Id. After sentencing in that case, the local sheriff’s office

observed that Lewars had been sentenced to time served and contacted the DOC

for instructions. Id. Upon receiving confirmation from the DOC that Lewars was

entitled to release, the local sheriff’s office had Lewars sign a “prison release

form” sent by the DOC and then released him directly from the county jail. Id.

DOC records state that Lewars was released from the “Central Office.” However,

it is undisputed that “Lewars never actually set foot in a DOC facility before

committing the burglary” for which he was given a PRR sentence. Id.

      In reversing Lewars’ PRR sentence, the Second District relied on the plain,

unambiguous language of the PRR statute, reasoning as follows:

      The pertinent language of section 775.082(9)(a)(1)(q) defines a PRR
      as “any defendant who commits, or attempts to commit . . . burglary
      of a dwelling . . . within 3 years after being released from a state
      correctional facility operated by the Department of Corrections or a
      private vendor . . . .” (Emphasis added.) In requiring release from a
      DOC “facility”—rather than, for example, from DOC “custody” or
      simply “by DOC”—PRR status plainly contemplates release from a
      physical plant operated by the DOC (or a private vendor).[n.2]

             [n.2] Webster’s New World College Dictionary 485 (3d
             ed. 1996), which was published near the time that the
             legislature created the PRR designation, see ch. 97-239, §

                                          -4-
             2, at 4398-4401, 4404, Laws of Fla. (effective May 30,
             1997), defines a “facility,” in pertinent part, as “a
             building, special room, etc., that facilitates or makes
             possible some activity.” See also Sanders v. State, 35 So.
             3d 864, 871 (Fla. 2010) (“When a word in a statute is not
             expressly defined, it is ‘ “appropriate to refer to
             dictionary definitions . . .” in order to ascertain the plain
             and ordinary meaning’ of the word.” (omission in
             original) (quoting Sch. Bd. of Palm Beach Cty. v.
             Survivors Charter Schs., Inc., 3 So. 3d 1220, 1233 (Fla.
             2009))).

      There is no dispute that, less than two months before committing the
      qualifying PRR offense of burglary of a dwelling, Lewars was
      released from a county jail having never spent a moment in a DOC
      facility. Consequently, under the unambiguous language of the
      statute, he does not qualify as a PRR.

Id. at D1099.

      The Second District recognized that “the three other district courts of appeal

that have addressed the issue would have held that Lewars does qualify as a PRR”

and, accordingly, certified conflict with the three decisions establishing this point:

Wright, Taylor, and Louzon. Id. at D1099, D1101. The Second District noted that

these three cases, like the case before it, all involved defendants who had been

released from either federal or DOC custody while housed in county jails and that

these courts had found the PRR statute applicable under a theory of “constructive

release” from qualifying facilities. Id. at D1100.1 Rejecting these holdings, the


       1. As an alternative to the language directly at issue in this case, the PRR
statute defines “prison releasee reoffender” as a defendant who commits a
qualifying offense “within 3 years after being released from a correctional

                                         -5-
Second District pointed out that the plain language of the statute requires release

from a qualifying “facility,” not release from qualifying “custody.” Id. The

Second District also disputed the proposition—advanced by the Fifth District,

embraced by the Fourth District, and accepted by one judge in the First District—

that the custody-based construction of the statute is appropriate under the absurdity

exception to the plain-language doctrine. Id. at D1100-01. We accepted review to

resolve the certified conflict.

                                      ANALYSIS

      The certified conflict concerns an issue of statutory construction, which we

review de novo. See Lopez v. Hall, 233 So. 3d 451, 453 (Fla. 2018); State v.

Miller, 227 So. 3d 562, 563 (Fla. 2017). To answer a question of statutory

construction, courts must first look to the statute’s language, Miller, 227 So. 3d at

563, considering its words in the context of the entire section rather than in

isolation, Thompson v. State, 695 So. 2d 691, 692 (Fla. 1997). If the statutory

language is clear and unambiguous, the court must recognize the statute’s plain

meaning and, therefore, need not employ any other rules of statutory construction.




institution of . . . the United States . . . following incarceration for an offense for
which the sentence is punishable by more than 1 year in this state.” §
775.082(9)(a)1.


                                           -6-
Miller, 227 So. 3d at 563 (quoting Daniels v. Fla. Dep’t of Health, 898 So. 2d 61,

64 (Fla. 2005)); Lopez, 233 So. 3d at 453.

      The plain-language approach is required because the courts of this state lack

the “power to construe an unambiguous statute in a way which would extend,

modify, or limit[] its express terms or its reasonable and obvious implications.”

Holly v. Auld, 450 So. 2d 217, 219 (Fla. 1984) (emphasis omitted) (quoting Am.

Bankers Life Assurance Co. of Fla. v. Williams, 212 So. 2d 777, 778 (Fla. 1st DCA

1968)). Such a construction “would be an abrogation of legislative power.” Id.;

see art. II, § 3, Fla. Const. Thus, “[e]ven where a court is convinced that the

legislature really meant and intended something not expressed in the phraseology

of the act, it will not deem itself authorized to depart from the plain meaning of the

language which is free from ambiguity.” St. Petersburg Bank & Trust Co. v.

Hamm, 414 So. 2d 1071, 1073 (Fla. 1982) (quoting Van Pelt v. Hilliard, 78 So.

693, 694 (Fla. 1918)).

      Section 775.082(9)(a)1. defines “prison releasee reoffender” as “any

defendant who commits, or attempts to commit” any qualifying offense (as

enumerated in the statute) within three years after a certain event, described in the

statute as follows:

      being released from a state correctional facility operated by the
      Department of Corrections or a private vendor or . . . being released
      from a correctional institution of another state, the District of
      Columbia, the United States, any possession or territory of the United

                                         -7-
      States, or any foreign jurisdiction, following incarceration for an
      offense for which the sentence is punishable by more than 1 year in
      this state.[2]

      The district courts disagree over whether a defendant is “released from a

state correctional facility operated by the Department of Corrections or a private

vendor” when the defendant is physically released from a county jail after having

been committed to the legal custody of the Department of Corrections but not

physically taken to a facility operated by the Department of Corrections. Compare

Lewars, 42 Fla. L. Weekly at D1099-1100, with Wright, 180 So. 3d at 1044-46,

and Louzon, 78 So. 3d at 680-81; cf. Taylor, 114 So. 3d at 355-56 (construing the

similar language pertaining to federal institutions consistently with the decisions in

Louzon and Wright). In support of the proposition that it is the legal, rather than

physical, custody that matters, the State argues that release from a “prison

sentence,” as opposed to a prison facility, is sufficient to satisfy the language of

this provision.

      However, the language at issue unambiguously supports the conclusion

reached by the Second District, that release from a county jail does not satisfy the

“released from” element of statute’s PRR definition. This language addresses the




      2. The 2012 statute is cited in this opinion because Lewars was released
from the sentence the State argues satisfies section 775.082(9)(a)1. in April 2013.
The present version of the PRR statute is identical to the 2012 version.


                                         -8-
defendant’s release from a “facility,” not from the legal custody of a particular

entity and not from a particular sentence length, and it requires that that facility be

one “operated by the Department of Corrections or a private vendor.” A county

jail is not “operated by the Department of Corrections or a private vendor.” See

Hopkins v. State, 105 So. 3d 470, 474 (Fla. 2012) (“A ‘jail’ is a detention center

used by local governments for persons who are awaiting trial or have been

convicted of misdemeanors.” (citing Black’s Law Dictionary, 910 (9th ed. 2009)).

Therefore, a defendant’s release from a county jail is not sufficient to satisfy the

plain language of section 775.082(9)(a)1.

      The surrounding language in section 775.082 confirms the plain meaning of

the specific provision at issue, showing that release from a particular type of

facility, namely a prison or its equivalent—and not a county jail—is a necessary

component of the PRR definition. The PRR statute’s focus on the facility where a

defendant served a prior sentence begins in the title of section 775.082, which

notes that this section provides “mandatory minimum sentences for certain

reoffenders previously released from prison.” That focus is also manifested in the

label that the statute gives to a defendant who qualifies for these mandatory

minimum sentences: “prison releasee reoffender.” § 775.082(9)(a)1. This label,

like the title of the section, references release from prison, not jail, and not a

“prison sentence.”


                                          -9-
      Continuing its focus on prisons as facilities, the PRR statute makes release

from “a correctional institution” of certain other jurisdictions a way to satisfy the

“released from” component of the PRR definition. § 775.082(9)(a)1. Specifically,

it provides the following as the alternative “released from” event:

      being released from a correctional institution of another state, the
      District of Columbia, the United States, any possession or territory of
      the United States, or any foreign jurisdiction, following incarceration
      for an offense for which the sentence is punishable by more than 1
      year in this state.

§ 775.082(9)(a)1. “Correctional institution” is commonly understood to refer to a

facility within a prison system, particularly in Florida. Cf. Gaulden v. State, 195

So. 3d 1123, 1128-29 (Fla. 2016) (Canady, J., concurring in result) (relying on the

common understanding of a particular phrase to decide its meaning). Further, the

jurisdictions listed in section 775.082(9)(a)1. as the categories of the governmental

entities to which the referenced “correctional institution” must belong identify

sovereign entities, rather than subdivisions of the sovereigns. The fact that the

correctional institutions referenced in this portion of the definition must be “of” the

highest governmental divisions of the jurisdictions at issue shows that this portion

of the statute is concerned with identifying facilities that are equivalent to prisons

in Florida’s criminal justice system. See § 775.082(9)(a)1. The requirement of

section 775.082(9)(a)1. that incarceration in a “correctional institution” of another

sovereign jurisdiction be “for an offense for which the sentence is punishable by


                                         - 10 -
more than 1 year in this state” is limiting language that further ensures that the

institutions of other jurisdictions be sufficiently equivalent to Florida prisons

before incarceration in those facilities can satisfy the “released from” element of

the PRR definition.

      As another indication of a focus on prison, as opposed to jail, the PRR

statute states that “[i]t is the intent of the Legislature that offenders previously

released from prison who meet the criteria in paragraph (a) be punished to the

fullest extent of the law and as provided in this subsection.” § 775.082(9)(d)1.

This direct statement of legislative intent—the only one in the statute—focuses on

“release[] from prison,” which is a type of facility, rather than release from a

prison-length sentence.

      That the length of the sentence is not a determining factor under section

775.082(9)(a)1. is illustrated by contrasting that provision with the following

alternative definition provided in the PRR statute:

      “Prison releasee reoffender” also means any defendant who commits
      or attempts to commit any offense listed in sub-subparagraphs (a)1.a.-
      r. while the defendant was serving a prison sentence or on escape
      status from a state correctional facility operated by the Department of
      Corrections or a private vendor or while the defendant was on escape
      status from a correctional institution of another state, the District of
      Columbia, the United States, any possession or territory of the United
      States, or any foreign jurisdiction, following incarceration for an
      offense for which the sentence is punishable by more than 1 year in
      this state.




                                          - 11 -
§ 775.082(9)(a)2. This alternative PRR definition shows that the Legislature knew

how to make the prison sentence, as opposed to the facility, the focus of the

definitional inquiry, if the Legislature intended to do so. See Cason v. Fla. Dep’t

of Mgmt. Servs., 944 So. 2d 306, 315 (Fla. 2006) (“[W]e have pointed to language

in other statutes to show that the Legislature ‘knows how to’ accomplish what it

has omitted in the statute in question.”); cf. § 775.084(1)(a)2.b., (b)2.b., (c)2.b.,

(d)2.b., Fla. Stat. (2018) (defining “[h]abitual felony offender,” “[h]abitual violent

felony offender,” “[t]hree-time violent felony offender,” and “[v]iolent career

criminal” in part by reference to the defendant’s prior “release from a prison

sentence”).

      For the foregoing reasons, we conclude that to satisfy the “released from”

aspect of the PRR definition based on release from “a state correctional facility

operated by the Department of Corrections or a private vendor,” a defendant must

have been incarcerated in and physically released from a prison, and not a county

facility operated by the local government, within the statutory period. We agree

with the observation made below that, in reaching a different or inconsistent

conclusion, the courts in Wright, Taylor, and Louzon “skipped the ‘plain language’

step of the statutory-construction analysis” and injected into the PRR statute

words, such as “constructive release,” that “simply are not there.” Lewars, 42 Fla.

L. Weekly at D1100.


                                         - 12 -
      Contrary to the suggestions of the courts in Wright, Taylor, and Louzon, the

absurdity doctrine does not justify recognizing release from the legal, as opposed

to physical, custody of the DOC (or, in the case of Taylor, the federal government)

as a means of satisfying the “released from” component of the PRR definition.

Although the Court has stated that “a literal interpretation of the language of a

statute need not be given when to do so would lead to an unreasonable or

ridiculous conclusion,” courts must have “cogent reasons for believing that the

letter [of the law] does not accurately disclose the [legislative] intent” before

departing from it. Holly, 450 So. 2d at 219 (citing Johnson v. Presbyterian Homes

of Synod of Fla., Inc., 239 So. 2d 256 (Fla. 1970), and then quoting State ex rel.

Hanbury v. Tunnicliffe, 124 So. 279, 281 (Fla. 1929)). This rule, sometimes called

the “absurdity doctrine,” “is not to be used as a freewheeling tool for courts to

second-guess and supplant the policy judgments made by the Legislature.” State v.

Hackley, 95 So. 3d 92, 95 (Fla. 2012). Therefore, it applies “only under rare and

exceptional circumstances.” Id. (quoting Crooks v. Harrelson, 282 U.S. 55, 60

(1930)). Such circumstances are not attendant to section 775.082(9)(a)1.

      Judge Makar, in his dissent from the Wright decision, explained why the

plain language of section 775.082(9)(a)1. is not absurd:

      A reasonable person could take the view that offenders released from
      DOC-operated state prisons are, on average, guilty of more serious
      crimes such that offenders released from a county facility would not
      trigger PRR sentencing; or perhaps the Legislature erred on the side of

                                         - 13 -
      caution, limiting PRR status to releases from state prisons to avoid
      potential misclassifications of prisoners released from county
      facilities. Even if these are anomalous views, they are not wholly
      unreasonable; in fact, they make some sense.

Wright, 180 So. 3d at 1048 (Makar, J., dissenting). To this analysis, the Lewars

court added two possible reasons the Legislature might have chosen not to apply to

the PRR statute to the circumstances presented in this case: (1) “the legislature

reasonably could have excluded offenders like [Lewars] from PRR status because

it intended only to punish, and to protect society from, those prior offenders who

had not been dissuaded by the possibility of extended prison terms despite having

already had a sample,” or (2) “the legislature could have reasoned that enhanced

sentencing would have been unwarranted for those like Lewars who had previously

been confined for longer than their sentence of imprisonment required.” Lewars,

42 Fla. L. Weekly at D1100-01.

      We agree with the rationale stated by Judge Makar and the Lewars court.

Indeed, this rationale is consistent with our identification of the basis for the PRR

statute’s classification system in State v. Cotton, 769 So. 2d 345, 356 (Fla. 2000),

when addressing an equal protection challenge: “While the Act’s classification

scheme does not differentiate based upon the character of the releasee’s prior

crimes, it does focus on the character (and severity) of the latest criminal conduct,

together with the fact that recent imprisonment did not dissuade the defendant from

engaging in the qualifying offense.” In addition, we agree with Judge Makar’s

                                        - 14 -
observation that “[l]egislative line drawing is a fact of life; and it is no more

unreasonable to dismiss a lawsuit filed one day after a statute of limitations has

expired than to withhold PRR status for offenders who walk out of county

facilities.” Wright, 180 So. 3d at 1052 (Makar, J., dissenting from denial of

certification).

       Further, we agree with Judge Makar’s point that the absurdity doctrine is not

appropriate for this statute because, to reach the interpretation advanced by the

State and the courts in Wright, Taylor, and Louzon, we would have to rewrite the

statute, rather than correct a “technical or ministerial error.” Wright, 180 So. 3d at

1048-49 (Makar, J., dissenting). This we cannot do. See Fla. Dep’t of Revenue v.

Fla. Mun. Power Agency, 789 So. 2d 320, 324 (Fla. 2001) (“[C]ourts cannot

judicially alter the wording of statutes . . . . A court’s function is to interpret

statutes as they are written and give effect to each word in the statute.”) (footnote

omitted).

       Nevertheless, to bolster its argument under the absurdity doctrine, the State

identifies a number of potential scenarios that it argues could result in an arbitrary

denial of the State’s opportunity to seek PRR sentencing against a defendant who

would have qualified but for fortuitous circumstances. The State argues that these

considerations show that the plain-language construction we have reached would

violate defendants’ rights to equal protection. Although it is proper to consider


                                          - 15 -
potential constitutional infirmities in a plain-language reading of a statute when

deciding whether the absurdity doctrine justifies departure from the plain language,

see Larimore v. State, 2 So. 3d 101, 115 (Fla. 2008) (considering whether a

particular construction of a statute would be “in accord with fairness and due

process considerations” in applying the absurdity doctrine), we do not agree that

requiring actual release from a prison, as opposed to a jail, results in either

absurdity or a denial of equal protection.

      The concerns expressed by the State in this case are addressed by our

analysis in Grant v. State, 770 So. 2d 655, 660 (Fla. 2000), where we rejected a

similar equal protection challenge to the PRR statute (which at that time did not

include release from federal prison as an alternative way to satisfy the “released

from” requirement):

      [Grant] contends that the Act draws no rational distinction between
      offenders who serve county jail sentences and those who commit the
      same acts and yet serve short prison sentences; between those who
      commit a new offense on the third anniversary of release from prison
      and others who commit a similar offense three years and a day after
      release; and between offenders who commit enumerated felonies
      within three years after their release from the Florida state prison
      system and those who were recently released from federal prison,
      local jails or other state prisons. . . . As observed by the Fifth District
      in King[v. State, 557 So. 2d 899, 902 (Fla. 5th DCA 1990)], “[e]qual
      protection does not require a state to choose between attacking every
      aspect of a problem or not attacking it at all.” Id. at 902 (citing In re
      Estate of Greenberg, 390 So. 2d 40, 46 (Fla. 1980)). “It is not a
      requirement of equal protection that every statutory classification be
      all-inclusive.” Rather, “the statute must merely apply equally to
      members of the statutory class and bear a reasonable relationship to

                                         - 16 -
      some legitimate state interest.” LeBlanc v. State, 382 So. 2d 299, 300
      (Fla. 1980) (citations omitted).
              The Legislature “has wide discretion in creating statutory
      classifications, and there is a presumption in favor of validity.” State
      v. Leicht, 402 So. 2d 1153, 1154 (Fla. 1981) (citations omitted). A
      statutory classification will be deemed to violate equal protection only
      if it causes “different treatments so disparate as relates to the
      difference in classification so as to be wholly arbitrary.” In Re Estate
      of Greenberg, 390 So. 2d 40, 42 (Fla. 1980) (citations omitted). As
      we have stated in a different context, where, as here, no suspect
      classification is involved, “the statute need only bear a reasonable
      relationship to a legitimate state interest.” Some inequality or
      imprecision will not “render a statute invalid.” Acton v. Fort
      Lauderdale Hospital, 440 So. 2d 1282, 1284 (Fla. 1983).

We concluded in Grant that the PRR statute survived an equal protection challenge

because it is reasonably related to a legitimate state interest, a test that we

explained tolerates “[s]ome inequity or imprecision” in statutory classifications.

Id. at 660. That legitimate state interest is, in part, an interest in heightened

punishment for repeat offenders whose recent imprisonment “did not dissuade

[them] from engaging in the qualifying offense[s].” Id. (quoting Cotton, 769 So.

2d at 356). This reasoning applies equally to the arguments presented in this case.

                                   CONCLUSION

      For the foregoing reasons, we conclude that “release from a state

correctional facility operated by the Department of Corrections or a private

vendor,” § 775.082(9)(a)1., does not include release from a county jail. Therefore,

commission of a PRR-qualifying offense within three years of release from jail,

rather than prison, does not satisfy the requirements of section 775.082(9)(a)1.

                                         - 17 -
Accordingly, we approve the Second District’s decision in this case and disapprove

the decisions of the First and Fifth Districts in Wright and Louzon. We also

disapprove the decision of the Fourth District in Taylor, which construes different

language than what is directly at issue in this case but relies on Louzon to arrive at

a result inconsistent with the holding we reach in this case.

      Ultimately, the State may be correct in its assertion that the Legislature

intended for defendants who are sentenced to prison but released from county jails

without ever setting foot in a prison to be punished as PRRs. Or, it is possible that

the Legislature did not contemplate this circumstance. However, any intent to

have a defendant like Lewars punished as a PRR is not clear from the plain

language of the statute. The plain language requires the opposite, and it does not

result in absurdity or an equal protection violation. We are bound by our precedent

and the doctrine of separation of powers to apply the statute as written. See Holly,

450 So. 2d at 219.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and
LABARGA, JJ., concur.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
WITHIN SEVEN DAYS. A RESPONSE TO THE MOTION FOR
REHEARING/CLARIFICATION MAY BE FILED WITHIN FIVE DAYS
AFTER THE FILING OF THE MOTION FOR
REHEARING/CLARIFICATION. NOT FINAL UNTIL THIS TIME PERIOD
EXPIRES TO FILE A REHEARING/CLARIFICATION MOTION AND, IF
FILED, DETERMINED.

                                        - 18 -
Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      Second District - Case No. 2D15-3471

      (Lee County)

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, Suzanne Beschard,
Bureau Chief, and Lisa Martin, Assistant Attorney General, Tampa, Florida,

      for Petitioner

Howard L. Dimmig, II, Public Defender, Matthew Overpeck, and Maureen E.
Surber, Assistant Public Defenders, Tenth Judicial Circuit, Bartow, Florida,

      for Respondent




                                      - 19 -